Exhibit 10.2

EXECUTION VERSION

FACILITY GUARANTY

FACILITY GUARANTY (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time in accordance with the
provisions hereof, this “Guaranty”), dated as of April 24, 2020, is made by each
of the Persons set forth on Schedule I hereto (each such Person, individually, a
“Guarantor” and, collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent and collateral agent (in such
capacity, the “Agent”) for its own benefit and the benefit of the other Credit
Parties (as defined in the Credit Agreement referred to below).

W I T N E S S E T H

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among (i) FIVE BELOW, INC., a Pennsylvania corporation (the “Borrower”),
(ii) the other Borrowers party thereto, (iii) the Guarantors party thereto,
(iv) the Agent, (v) the Lenders, and (vi) the other parties from time to time
party thereto. All capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Lenders have agreed to make Loans to the Borrower, and the L/C
Issuer has agreed to issue Letters of Credit for the account of the Borrower,
pursuant to the terms and conditions specified in the Credit Agreement.

WHEREAS, each Guarantor acknowledges that it is an integral part of a
consolidated enterprise and that it will receive direct and indirect benefits
from the availability of the credit facility provided for in the Credit
Agreement, from the making of the Loans by the Lenders, and the issuance of the
Letters of Credit by the L/C Issuer.

WHEREAS, the obligations of the Lenders to make Loans and of the L/C Issuer to
issue Letters of Credit are each conditioned upon, among other things, the
execution and delivery by the Guarantors of a guaranty in the form hereof. As
consideration therefor, and in order to induce the Lenders to make Loans and the
L/C Issuer to issue Letters of Credit, the Guarantors are willing to execute
this Guaranty.

Accordingly, each Guarantor hereby agrees as follows:

SECTION 1.    Guaranty. Each Guarantor irrevocably and unconditionally
guaranties, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment when due
(whether at the stated maturity, by required prepayment, by acceleration or
otherwise) and performance by the Borrowers of all Obligations (collectively,
the “Guaranteed Obligations”), including all such Guaranteed Obligations which
would become due but for the operation of any Debtor Relief Law. Each Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon this Guaranty notwithstanding any extension or renewal of any
Guaranteed Obligation.

 

1



--------------------------------------------------------------------------------

SECTION 2.    Guaranteed Obligations Not Affected. To the fullest extent
permitted by applicable Law, each Guarantor waives presentment to, demand of
payment from, and protest to, any Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of this Guaranty, notice of
protest for nonpayment and all other notices of any kind. To the fullest extent
permitted by applicable Law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Agent or any other Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any Loan Party under the provisions of the Credit Agreement, any other Loan
Document or otherwise or against any other party with respect to any of the
Guaranteed Obligations, (b) any rescission, waiver, amendment or modification
of, or any release from, any of the terms or provisions of this Guaranty, any
other Loan Document or any other agreement, with respect to any Loan Party or
with respect to the Guaranteed Obligations, (c) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Agent or any other Credit Party, or (d) the lack of legal
existence of any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any Loan Party for any reason whatsoever, including,
without limitation, in connection with any Debtor Relief Laws.

SECTION 3.    Security. Each of the Guarantors hereby acknowledges and agrees
that the Agent may (a) take and hold security for the payment of this Guaranty
and the Guaranteed Obligations and exchange, enforce, waive and release any such
security in accordance with the terms of the Loan Documents, (b) in accordance
with the Security Agreement, apply such security and direct the order or manner
of sale thereof as they in their sole discretion may determine, and (c) release
or substitute any one or more endorsees, the Borrowers, Guarantors or other
obligors, in each case without affecting or impairing in any way the liability
of any Guarantor hereunder.

SECTION 4.    Guaranty of Payment. Each of the Guarantors further agrees that
this Guaranty constitutes a guaranty of payment and performance when due of all
Guaranteed Obligations and not of collection and, to the fullest extent
permitted by applicable Law, waives any right to require that any resort be had
by the Agent or any other Credit Party to any of the Collateral or other
security held for payment of the Guaranteed Obligations or to any balance of any
deposit account or credit on the books of the Agent or any other Credit Party in
favor of any Loan Party or any other Person or to any other guarantor of all or
part of the Guaranteed Obligations. Any payment required to be made by the
Guarantors hereunder may be required by the Agent or any other Credit Party on
any number of occasions and shall be payable to the Agent, for the benefit of
the Agent and the other Credit Parties, in the manner provided in the Credit
Agreement.

SECTION 5.    Indemnification. Each Guarantor agrees that the provisions of
Section 10.04(b) of the Credit Agreement shall be incorporated herein, mutatis
mutandis.

SECTION 6.    No Discharge or Diminishment of Guaranty. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the payment in full in cash
of the Guaranteed Obligations (excluding unasserted contingent indemnification
Obligations and Other Liabilities)), including any claim of waiver, release,
surrender, alteration or compromise of any of the Guaranteed Obligations, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the Guaranteed Obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the

 

2



--------------------------------------------------------------------------------

Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Guaranty, the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations, or by any other act or omission that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

SECTION 7.    Defenses of Loan Parties Waived. To the fullest extent permitted
by applicable Law, each of the Guarantors waives any defense based on or arising
out of any defense of any Loan Party or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Loan Party, other than the indefeasible payment in full
in cash of the Guaranteed Obligations. Each Guarantor hereby acknowledges that
the Agent and the other Credit Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Loan Party, or exercise any other right or remedy
available to them against any Loan Party, without affecting or impairing in any
way the liability of any Guarantor hereunder except to the extent that the
Guaranteed Obligations have been indefeasibly paid in full in cash. Pursuant to,
and to the extent permitted by, applicable Law, each of the Guarantors waives
any defense arising out of any such election and waives any benefit of and right
to participate in any such foreclosure action, even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement, indemnity, contribution or subrogation or other right or remedy
of such Guarantor against any Loan Party, as the case may be, or any security.
Each Guarantor agrees that it shall not assert any claim in competition with the
Agent or any other Credit Party in respect of any payment made hereunder in
connection with any proceedings under any Debtor Relief Laws.

SECTION 8.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Agent or any other Credit
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of any Loan Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
mandatory prepayment or otherwise, each of the Guarantors hereby promises to and
will forthwith pay, or cause to be paid, to the Agent, for the account of each
Credit Party to which payment is owed, thereby in cash the amount of such unpaid
Guaranteed Obligations. Upon payment by any Guarantor of any sums to the Agent
as provided above, all rights of such Guarantor against any Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Guaranteed Obligations. In addition, any indebtedness of the Borrowers or any
other Loan Party now or hereafter held by any Guarantor is hereby subordinated
in right of payment to the prior indefeasible payment in full in cash of all of
the Guaranteed Obligations (other than unasserted contingent indemnification
obligations and Other Liabilities). Notwithstanding the foregoing, prior to the
occurrence of an Event of Default, the Borrower or any other Loan Party may make
payments to any Guarantor on account of any such indebtedness. After the
occurrence of and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
indebtedness until the indefeasible payment in full in cash of the Guaranteed
Obligations (other

 

3



--------------------------------------------------------------------------------

than unasserted contingent indemnification obligations and Other Liabilities),
termination or expiration of the Commitments, and termination of the L/C
Issuer’s obligation to issue Letters of Credit under the Credit Agreement. If
any amount shall erroneously be paid to any Guarantor on account of (a) such
subrogation, contribution, reimbursement, indemnity or similar right or (b) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Agent to be
credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement.

SECTION 9.    Limitation on Guaranty of Guaranteed Obligations. In any action or
proceeding with respect to any Guarantor involving any state corporate law or
any other state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally (including any Debtor Relief Law),
if the obligations of such Guarantor under SECTION 1 hereof would otherwise be
held or determined to be void, invalid or unenforceable, or subordinated to the
claims of any other creditors, on account of the amount of its liability under
said SECTION 1, then, notwithstanding any other provision hereof to the
contrary, the amount of such liability shall, without any further action by such
Guarantor, any Credit Party, the Agent or any other Person, be automatically
limited and reduced to the highest amount which is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 10.    Information. Each of the Guarantors assumes all responsibility
for being and keeping itself informed of each Loan Party’s financial condition
and assets, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the Agent
or the other Credit Parties will have any duty to advise any of the Guarantors
of information known to it or any of them regarding such circumstances or risks.

SECTION 11.    Termination. This Guaranty (a) shall terminate when (i) the
Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Guaranteed Obligations (other than
(A) contingent indemnification obligations for which claims have not been
asserted and (B) unless the Obligations have been accelerated as a result of the
occurrence of any Event of Default or the Loan Parties are liquidating
substantially all of their assets, subject to the first proviso hereto,
Obligations in respect of Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated or been Cash
Collateralized as required in the Credit Agreement or backstopped by a letter of
credit reasonably acceptable to the Agent and the L/C Issuer to the extent
provided in the Credit Agreement, and (iv) all Unreimbursed Amounts shall have
been paid in full, provided, however, that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by any Credit Party or any Guarantor upon the bankruptcy or
reorganization of any Loan Party or otherwise.

SECTION 12.    Release of Guaranty to Specific Guarantors. If any Guarantor
ceases to be a Loan Party to the Credit Agreement (in accordance with the
provisions of Section 7.04 of the Credit Agreement), this Guaranty shall
automatically terminate solely in respect of such Guarantor, and the Agent will,
at the Guarantors’ sole expense and upon receipt of any certifications
reasonably requested by the Agent in connection therewith, execute and deliver
to the applicable Guarantor such documents as such Guarantor may reasonably
request to evidence the release of the applicable Guarantor from all of its
obligations assumed hereunder.

 

4



--------------------------------------------------------------------------------

SECTION 13.    Costs of Enforcement. Without limiting or duplicating any of
their obligations under the Credit Agreement or the other Loan Documents, the
Guarantors, jointly and severally, agree to pay on demand all Credit Party
Expenses in connection with (i) the administration, negotiation, documentation
or amendment of this Guaranty, and (ii) the Agent’s or any other Credit Party’s
efforts to collect and/or to enforce any of the Guaranteed Obligations of the
Guarantors hereunder and/or to enforce any of the rights, remedies, or powers of
the Agent or any other Credit Party against or in respect of the Guarantors
(whether or not suit is instituted by or against the Agent or any other Credit
Party).

SECTION 14.    Binding Effect; Several Agreement; Assignments. Whenever in this
Guaranty any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party, and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Guaranty shall bind and inure to the benefit of each of the Guarantors and
its respective successors and assigns. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns, and shall inure
to the benefit of the Agent and the other Credit Parties, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such attempted assignment or transfer shall be void), except as expressly
permitted by this Guaranty or the Credit Agreement. This Guaranty shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

SECTION 15.    Waivers; Amendment.

(a)    The rights, remedies, powers, privileges, and discretions of the Agent
hereunder and under applicable Law (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which they would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute, a waiver
thereof. No waiver by the Agent of any Event of Default or of any default under
any other agreement shall operate as a waiver of any other default hereunder or
under any other agreement. No single or partial exercise of any of the Agent’s
Rights or Remedies, and no express or implied agreement or transaction of
whatever nature entered into between the Agent and any Person, at any time,
shall preclude the other or further exercise of the Agent’s Rights and Remedies.
No waiver by the Agent of any of the Agent’s Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion, nor shall it be
deemed a continuing waiver. The Agent’s Rights and Remedies may be exercised at
such time or times and in such order of preference as the Agent may determine.
The Agent’s Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guaranteed Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.

 

5



--------------------------------------------------------------------------------

(b)    Neither this Guaranty nor any provision hereof may be waived, amended or
modified unless made in accordance with Section 10.01 of the Credit Agreement
and unless in writing and signed by the Agent and Guarantors.

SECTION 16.    Copies and Facsimiles. This instrument and all documents which
have been or may be hereinafter furnished by the Guarantors to the Agent may be
reproduced by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile or other electronic
transmission which bears proof of transmission shall be binding on the party
which or on whose behalf such transmission was initiated and likewise so
admissible in evidence as if the original of such facsimile or other electronic
transmission had been delivered to the party which or on whose behalf such
transmission was received.

SECTION 17.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 18.    Notices. All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement, provided that communications and notices
to the Guarantors may be delivered to the Borrower on behalf of each of the
Guarantors.

SECTION 19.    Survival of Agreement; Severability.

(a)    All covenants, agreements, indemnities, representations and warranties
made by the Guarantors herein and in the certificates or other instruments
delivered in connection with or pursuant to this Guaranty, the Credit Agreement
or any other Loan Document shall be considered to have been relied upon by the
Agent and the other Credit Parties and shall survive the execution and delivery
of this Guaranty, the Credit Agreement and the other Loan Documents and the
making of any Loans by the Agents and the issuance of any Letters of Credit by
the L/C Issuer, regardless of any investigation made by the Agent or any other
Credit Party or on their behalf and notwithstanding that the Agent or other
Credit Party may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended, and
shall continue in full force and effect until terminated as provided in SECTION
11 hereof. The provisions of SECTION 5 and SECTION 13 hereof shall survive and
remain in full force and effect regardless of the repayment of the Guaranteed
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Guaranty or any provision hereof.

(b)    If any provision of this Guaranty is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with

 

6



--------------------------------------------------------------------------------

valid provisions the effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

SECTION 20.    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopy, pdf or other electronic transmission shall be as effective
as delivery of a manually executed counterpart of this Guaranty.

SECTION 21.    Rules of Interpretation. The rules of interpretation specified in
Sections 1.02 through 1.07 of the Credit Agreement shall be applicable to this
Guaranty.

SECTION 22.    Jurisdiction; Consent to Service of Process.

(A)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, SUBJECT TO THE
LAST SENTENCE HEREOF, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, SUBJECT TO THE LAST SENTENCE HEREOF, ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN
SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS GUARANTY SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AGAINST A GUARANTOR OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

(B)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

7



--------------------------------------------------------------------------------

(C)    EACH PARTY TO THIS GUARANTY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 18. NOTHING IN THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS GUARANTY TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 23.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) AND
WAIVES THE RIGHT TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT
OF, AND ALL STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR
PROCEEDING; AND WAIVES DUE DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY
NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE OTHER CREDIT PARTIES HAVE BEEN INDUCED TO ENTER INTO THE LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION
23.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have duly executed this Guaranty as of the
day and year first above written.

 

GUARANTORS: 1616 HOLDINGS, INC. By:  

/s/ Ronald J. Masciantonio

Name:   Ronald J. Masciantonio Title:   Secretary

 

[Five Below - Signature Page to Guaranty]



--------------------------------------------------------------------------------

AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Peter Foley

Name:   Peter Foley Title:   Director

 

[Five Below - Signature Page to Guaranty]



--------------------------------------------------------------------------------

SCHEDULE I

Guarantors

1616 Holdings, Inc.